Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jaime Burke on April 6, 2021.

The application has been amended as follows: 
In claim 9, line 1: replace “The system of claim 7” with --The system of claim 1--.
In claim 10, line 1: replace “The system of claim 7” with --The system of claim 1--.
In claim 11, line 1: replace “The system of claim 7” with --The system of claim 1--.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claims 1 and 29, the prior art of record does not disclose teach or suggest the particular combination of features as claimed, in particular: a system for providing nitric oxide comprising a controller that determines a resonant frequency of a high voltage circuit and the resonant frequency is determined throughout a service life of the system.
As to claims 18 and 28, the prior art of record does not disclose teach or suggest the particular combination of features as claimed, in particular: a system for providing nitric oxide comprising a NO generation system integrated into a device selected from a group consisting of a ventilator, a defibrillator, a ventricular assist device (VAD), a Continuous Positive Airway Pressure (CPAP) machine, a Bilevel Positive Airway Pressure (BiPAP) machine, a non-invasive positive pressure ventilator (NIPPV), a nasal cannula application, a nebulizer, an extracorporeal membrane oxygenation (ECMO), a bypass system, an automated CPR system, an oxygen delivery system, an oxygen concentrator, an oxygen generation system, and an automated external defibrillator AED such that the NO generation system is embedded in or with the device.
As to claim 30, the prior art of record does not disclose teach or suggest the particular combination of features as claimed, in particular: a system for providing nitric oxide comprising a controller that determines a resonant frequency of a high voltage circuit and the resonant frequency is stored in memory so that a resonance search is not required.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785